Citation Nr: 1231614	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-34 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals from an in-service bunion surgery to the great toe of the left foot, with hallux valgus and degenerative changes (which the Veteran originally claimed separately as bunions, bunion surgery, arthritis of the first toe and loss of mobility of the fifth toe of the left foot).

2.  Entitlement to an initial, separate compensable disability rating for residuals from an in-service bunion surgery to the fifth toe of the left foot (which the Veteran originally claimed separately as bunions, bunion surgery, arthritis of the first toe and loss of mobility of the fifth toe of the left foot).

3.  Entitlement to an initial compensable disability rating for residuals of scars from in-service bunion surgeries to the great toe and fifth toe of the left foot.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active duty service, including from February 1982 until February 1993 and February 2000 until July 2006.  She also had additional periods of active duty service with the Navy reserve.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for status post left bunionectomy with postoperative scar and degenerative changes (claimed separately as bunions, left foot bunion surgery, arthritis of the first toe left foot and loss of mobility of the fifth toe left foot).  The RO noted that the Veteran had received a left foot bunionectomy in service and assigned a 10 percent disability rating for hallux valgus following surgery with resection of the metatarsal head.  

The Board remanded this claim for additional development in December 2011.

In the December 2011 decision, the Board also recharacterized the left foot issue to reflect the fact that the service treatment records show that the Veteran received a bunionectomy for hallux valgus of the great toe and a surgery to remove her Tailor's bunion (alternately referred to as a bunionette) of the fifth toe.  The issue is thus characterized as residuals from in-service bunion surgeries to the great toe and fifth toe of the left foot, with postoperative scars and degenerative changes.

For the sake of clarity, the Board is again recharacterizing the Veteran's disability to reflect that the Veteran has separate residuals from her left foot great toe bunion surgery and her left foot fifth toe bunion surgery.  Furthermore, the Board is considering separately the rating that should be afforded for the also already service-connected residuals of scars from the bunion surgeries.  The recharacterization is reflected on the cover page of this decision.

In a January 2012 statement, the Veteran questioned why the January 2012 letter from Appeals Management Center (AMC) only referred to her foot claim and not her shoulder.  The Board, in the December 2011 decision, found that the Veteran, by way of a July 2010 statement, withdrew the claim for an increased rating of her thoracic degenerative disc disease, with right rhomboid muscle strain.  As such, only the increased rating for the left foot remains before the Board.  If the Veteran wishes to initiate a new claim for increase she is encouraged to pursue such a course through the agency of original jurisdiction.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran had a bunion surgery to the great toe of the left foot in service, and current residuals include hallux valgus and mild degenerative joint disease of the great toe.  
  
2.  The Veteran's had a bunion surgery to the fifth toe of the left foot in service, and current residuals includes the fifth toe overlapping the fourth toe, which is manifested by moderate symptoms, but not moderately severe symptoms.  

3. The residuals of scars from in-service bunion surgeries to the great toe and fifth toe of the left foot are not of an area exceeding 6 square inches (39 sq. centimeters), are not painful and are not manifested by functional impairment. 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals of the bunion surgery to the great toe of the left foot, including hallux valgus and degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.72, Diagnostic Code 5280 (2011).

2.  The criteria for a separate initial evaluation of 10 percent, and no higher, for residuals of bunion surgery to the fifth toe of the left foot, including the fifth toe overlapping the fourth toe, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.72, Diagnostic Code 5284 (2011).  

3.  The criteria for an initial, compensable evaluation for residuals of scars from in-service bunion surgeries to the great toe and fifth toe of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7801 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

This appeal arises from disagreement with the initial evaluations following the grant of service connection for residuals from in-service bunion surgeries to the great toe and fifth toe of the left foot, which the Veteran claimed separately as bunions, bunion surgery, arthritis of the first toe and loss of mobility of the fifth toe of the left foot.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by her, and for which she authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and her post-service treatment.  The Veteran received a VA examination in May 2010. The RO/AMC also accomplished the development directed by the Board in the December 2011 Board Remand.  The AMC provided the Veteran with adequate notice in January 2012 and requested record information at that time.  The AMC subsequently requested and obtained the Veteran's private medical records.  The AMC also attempted to obtain a VA examination of the Veteran.  In a July 2012 memorandum, the AMC outlined various attempts VA made to schedule the Veteran for an examination, but that the Veteran failed to report for her first scheduled VA examination in February 2012.  The Hampton VA medical center (VAMC) subsequently made numerous attempts to provide her an examination.  She repeated failed to report for an x-ray examination, before she finally informed the Hampton VAMC that she refused to report for an examination.

The current claim is an initial rating claim and is thus classified as an original compensation claim under 38 C.F.R. § 3.655(b).  As such, when (as here) the Veteran fails to report for an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  

Applicable Law 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Residuals of Left Foot Bunion Surgery:  the Great (First) Toe

As previously noted, the RO rated the Veteran's disability under Diagnostic Code 5280 for hallux valgus.  The RO also included in this evaluation degenerative changes as a residual of the bunion surgeries, which the Veteran had claimed as arthritis of the first (great) toe.  The RO separately service-connected hammer toes in the August 2007 rating decision.  As such, the separately rated disability due to hammer toes is not considered as part of the issue before the Board.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

With regard to the degenerative changes, degenerative arthritis is rated under Diagnostic Code 5003. 38 C.F.R. § 4.71a. Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  The July 2006 VA examiner found the Veteran's x-rays to display mild degenerative joint disease of the metatarsophalangeal joint of the first toe.

For the purpose of rating disabilities due to arthritis, however, a singular metatarsal joint is considered neither a major joint nor a group of minor joints.  See 38 C.F.R. § 4.45(f).  Thus, the Board finds that Diagnostic Code 5003 is not applicable.  Additionally, there is no diagnostic code which deals with range of motion of a foot.  

Diagnostic Code 5280, however, contemplates both hallux valgus and the first metatarsophalangeal joint.  As such, the Board finds that rating code to be the most applicable to the present claim involving the bunion surgery to the great toe.  Under Diagnostic Code 5280, a 10 percent rating is the maximum schedular rating available for hallux valgus unilateral, operated with resection of the metatarsal head or for unilateral hallux valgus, severe, if equivalent to amputation of the great toe. 38 C.F.R. § 4.71a.

In a December 2004 private medical record, podiatrist R.W.S. noted that the Veteran received surgery to her hallux valgus of the left foot earlier that year.  The February 2006 service separation examination report showed that the Veteran had a bunion on the great toe partially removed.  The separation examiner noted that the Veteran had arthritis of the great toe resulting from bunion surgery and hammer toe effects.  

The Veteran received a VA examination in July 2006.  The VA examiner noted that there was no painful motion, edema, disturbed circulation, weakness, atrophy of musculature or tenderness to palpation of the bilateral feet or toes.  X-ray findings included status post bunionectomy and mild degenerative joint disease of the first metatarsophalangeal joint.  The examiner diagnosed her with status post left bunionectomy with postoperative scar and degenerative changes.  

Subsequent private medical records generally documented the Veteran's continued complaints of foot pain.

The Veteran received another VA examination in May 2010.  That VA examiner noted that hallux valgus of the left foot was present, but that the degree of angulation was slight.  The examiner also noted a resection of the metatarsal head.

The 10 percent disability rating is the maximum schedular rating possible under Diagnostic Code 5280, and no other diagnostic codes are applicable.  

The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, 4.59, in finding that a rating greater than 10 percent was not warranted.  Where, as here, a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply. See Johnston v. Brown, 10 Vet. App. 80   (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97. 

Based on the foregoing, the Veteran's residuals of bunion surgery to the great toe (including hallux valgus and degenerative joint disease of the great toe) does not warrant a disability rating in excess of 10 percent.  

Residuals of Left Foot Bunion Surgery:  the Fifth Toe 

In addition to the Veteran's bunion surgery for hallux valgus of the great toe, the RO also found the Veteran to have received bunion surgery to the fifth toe of the left foot.  Residuals associated with the fifth toe involve a different aspect of the foot than those considered in the above section analyzing the rating of the residuals of her surgery to the great toe.  As will be explained herein, the Board finds that a separate rating is warranted for the  residuals of the Veteran's bunion surgery to the fifth toe.  

Private podiatrist R.W.S. noted in a December 2004 private medical record that the Veteran had received surgery to her Taylor's bunion of the left foot.  At that time, which was during active duty, the Veteran complained that following her surgery the fifth toe made a significant deviation and began overlapping the adjacent fourth toe.  She also reported that she had been instructed to tape her left foot.

R.W.S., DPM, found a significant valgus of the fifth metatarsal phalangeal joint with the fifth toe at 45 degrees in angulation overlying the fourth toe.  He found "complications following left foot surgery including Taylor's bunionectomy with a staked fifth metatarsal head."  

The February 2006 service separation examination report showed that the Veteran had a bunionette on the fifth toe removed on the left foot.  The examiner further noted that the Veteran had cartilage removed from the fifth toe, which resulted in a lack of stability and an overlapping of the fourth toe.

During her July 2006 VA examination, the Veteran complained of daily pain following her bunion surgeries.

In a July 2009 private medical record by Dr. M.M.R., the Veteran reported a history of a left foot bunionectomy to treat a bunionette, which led to deformity of the small toe with it overlapping the fourth toe, which was quite painful.  The Veteran also reported that she had been taping her toes in a corrected position for years.  

Dr. M.M.R. found the Veteran's left foot to have an overlapping deformity of the fifth toe over the fourth.  Dr. M.M.R. diagnosed her with a failed bunionette surgery with luxation of the joint.  

In a May 2010 VA examination, the VA examiner noted that the left foot revealed tenderness, but not painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness or instability.  

In an April 2011 private medical record, Dr. M.M.R. noted that the Veteran had previously desired a surgery for her overlapping fifth toe, the result of a previous bunionette surgery.  Dr. M.M.R. reported that he had explained the surgery to correct the problem to the Veteran and notified her that she could schedule a surgery or live with the problem.

Given the in-service findings of the fifth toe overlapping with the fourth toe and subsequent private medical records, such as Dr. M.M.R.'s diagnosis of failed bunionette surgery with luxation of the joint, the Board finds that the Veteran's residuals from in-service fifth toe bunion surgery should include consideration of the left fifth toe overlapping the fourth toe.

The residual of the fifth toe overlapping the fourth toe is not specifically contemplated by the diagnostic codes.  Diagnostic Code 5284, however, evaluates all other foot injuries.  Under that code, a 10 percent rating is assigned for a "moderate" level of disability, a 20 percent rating for a "moderately severe" level of disability, and a 30 percent rating for a "severe" level of disability.  A note following the code indicates that actual loss of use of the foot should be rated at 40 percent.  

Given the evidence of record, the Board finds that the Veteran's fifth toe overlapping the fourth toe could be considered to approach the level of a "moderate" level of disability.  The record documents reports from the Veteran wherein she claims that her service-connected residuals cause her pain, as in the July 2006 VA examination and July 2009 private medical record.  The May 2010 VA examiner noted that the left foot revealed tenderness, but not painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness or instability.  

The evidence does not show so severe a disability picture for these residuals to be considered "moderately severe" or worse for a disability rating in excess of 10 percent.  As previously noted, the Veteran refused to report for her most recently scheduled VA examination and her claim must be determined based on the evidence of record.

Additionally, with respect to the rating under Diagnostic Code 5284, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Such is the case with Diagnostic Code 5284.

The Board thus finds that the Veteran a separate, initial rating of 10 percent, and no higher, should be granted under Diagnostic Code 5284 for her residuals of her fifth toe bunion surgery.  

Residuals from In-service Bunion Surgeries: Scars

The Veteran's residuals from in-service bunion surgeries to the great toe and fifth toe of the left foot also included her scars from surgery.  

The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008, after the Veteran's claim was received in March 2006.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008, or if the Veteran has requested review under the new regulations. See 73 Fed. Reg. 54708 (September 23, 2008).  In the present case, the Veteran has not requested consideration under October 2008 revisions.  As such, the Board will only consider the Veteran's scars under the criteria in effect at the time of her March 2006 claim.  

Under Diagnostic Code 7801 in effect at the time of the 2006 claim, a 10 percent evaluation is warranted for scars, other than to the head, face, or neck, which are deep, cause limited motion, or cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation requires scar(s) that cover an area or areas exceeding 12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  A Note after that section indicates that a deep scar is one associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7802, scars, other than to the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent disability evaluation.  A note after the Diagnostic Code defined a superficial scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).

Alternatively, a 10 percent evaluation may be assigned for superficial unstable scars under Diagnostic Code 7803 or for superficial scars that are painful on examination under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2006).  A note after Diagnostic Code 7803 defined an unstable scar as one where there is a frequent loss of covering over the skin.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  Diagnostic Code 7805 also indicates that other scars, including linear ones) should be evaluated under 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  Consideration could also be given under Diagnostic Code 7805 if the scar was shown to produce limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).

The February 2006 service separation examination report showed that the Veteran had a bunion on the great toe partially removed and a bunionette on the fifth toe removed on the left foot.  

The Veteran received a VA examination in July 2006.  The VA examiner diagnosed the Veteran with status post left bunionectomy with postoperative scar and degenerative changes.  The examiner noted a 4 centimeter (cm) scar of the right dorsal foot, of less than six square inches, with no appreciable keloid formation and no abnormal texture.  The examiner found the scar to be without tenderness to palpation, disfigurement, ulceration, adherence, instability, tissue loss, edema or inflammation.  The examiner further noted no decreased range of motion due to specificity of the scars.  

A May 2010 VA examiner found a scar on the left little toe.  The examiner noted that it was linear and measured 3.0 cm by 0.1 cm.  The examiner also found it to not be painful on examination and found no skin breakdown.  The examiner determined it was a superficial scar with no underlying tissue damage.  The examiner further determined that there was no inflammation, edema, or keloid formation, and found it to not be disfiguring.  The examiner opined that it did not limit the Veteran's motion or cause limitation of function.

The May 2010 VA examiner also noted a scar on the left great toe.  The examiner found it to be linear and to measure 7.0 cm by 0.1 cm.  The examiner also found it to not be painful on examination and found no skin breakdown.  The examiner determined that it was a superficial scar with no underlying tissue damage.  The examiner further determined that there was no inflammation, edema, or keloid formation and found it to not be disfiguring.  The examiner opined that it did not limit the Veteran's motion or cause limitation of function.

A compensable disability rating would not be warranted under the rating criteria.  Neither the great toe nor fifth toe scar cover an area or areas exceeding 6 square inches (39 sq. cm.) for a compensable rating under Diagnostic Code 7801(2006) or  Diagnostic Code 7802 (2006).  The May 2010 VA examiner found both scars to be only 0.1 cm wide and the great toe to have the longest scar at 7 cm long.  Neither scar meets the criteria for a compensable disability rating based on area.  

Additionally, neither scar warrants a compensable disability rating under Diagnostic Code 7803 or 7804 (2006), for superficial unstable scars or for superficial scars that are painful on examination.  As previously noted, an unstable scar is one where there is a frequent loss of covering over the skin.  The May 2010 VA examiner found the scars to not be unstable, painful on examination or to have skin breakdown.  

The Veteran has also not claimed (and the record does not document) any limitation of function due to either scar.  Indeed, the May 2010 VA examiner found the scars to not limit motion or function.  As such, Diagnostic Code 7805 based on limitation of function is not warranted.

A compensable rating for the scars of the great toe and fifth toe as residuals of the Veteran's bunion surgeries is not warranted.  

Extraschedular Consideration

Finally, the disabilities do not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If it is not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

In this case, the rating criteria are not inadequate. Higher ratings are available for the service-connected disabilities, the Veteran simply does not meet the criteria for a higher rating for residuals from in-service bunion surgeries to the great toe and fifth toe of the left foot, with postoperative scars and degenerative changes.  While no higher rating is available for the hallux valgus, higher ratings would be available if the Board rated the Veteran under Diagnostic Code 5284.  The May 2010 VA examiner, however, found the Veteran to have no limitations with standing or walking.  The record does not document that her service-connected disabilities interfere with employment or cause frequent periods of hospitalization.  
Accordingly, referral for extraschedular consideration is not warranted here.

  
ORDER

An initial disability rating in excess of 10 percent for residuals from an in-service bunion surgery to the great toe of the left foot, with hallux valgus and degenerative changes, is denied.

Subject to the provisions governing the award of monetary benefits, an initial, separate disability rating of 10 percent, and no higher, for residuals from in-service bunion surgery to the fifth toe of the left foot, with the fifth toe overlapping the fourth toe, is granted.

An initial, compensable disability rating for residuals of scars, from in-service bunion surgeries to the great toe and fifth toe of the left foot, is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


